NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LNV CORPORATION, a Nevada                       No. 15-35963
corporation,
                                                D.C. No. 3:14-cv-01836-MO
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

DENISE SUBRAMANIAM,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, Chief Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Denise Subramaniam appeals pro se from the district court’s summary

judgment in LNV Corporation’s diversity action arising out of judicial foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly granted summary judgment because

Subramaniam failed to raise a genuine dispute of material fact as to whether LNV

was not entitled to judicial foreclosure. See Or. Rev. Stat. §§ 73.0301, 86.710-

86.715, Brandrup v. ReconTrust Co., N.A., 303 P.3d 301, 315 (Or. 2013) (en banc)

(“A trust deed follows the promissory note that it secures.”); Deutsche Bank Trust

Co. Ams. v. Walmsley, 374 P.3d 937, 940 (Or. Ct. App. 2016) (concluding plaintiff

entitled to enforce a promissory note where plaintiff established “that it possessed

the note at the time of the foreclosure action and that the note was indorsed to

plaintiff.”).

       We reject as unsupported by the record Subramaniam’s contention that the

district court was biased against her.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents not filed with the district court. See United States v. Elias, 921

F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not presented to the district

court are not part of the record on appeal.”).

       All pending motions (Docket Entry Nos. 61, 66, 71, 73, 75, and 76) and

requests (Docket Entry No. 67) are denied.

       AFFIRMED.


                                           2                                      15-35963